PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




SLATER MATSIL, LLP/TSMC
17950 PRESTON ROAD, SUITE 1000
DALLAS TX TEXAS 75252


In re Application of Yu et al.
Appl. No.: 16/572,820
Filed: September 17, 2019
Attorney Docket No.: 	TSMP20183268US00
For: METHODS FOR DOPING HIGH-K METAL GATES FOR TUNING THRESHOLD VOLTAGES


:
:
:
:
:
:





DECISION ON PETITION
UNDER 37 CFR 1.144





This is a decision on the petition filed August 11, 2021 under 37 CFR 1.144 requesting the withdrawal of the restriction set forth in the Office Action mailed December 30, 2020. 

The petition is GRANTED.

Regulations and Guidance

35 U.S.C. § 121

If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions.

MPEP § 806.04(e)

Claims are definitions or descriptions of inventions. Claims themselves are never species. The scope of a claim may be limited to a single disclosed embodiment (i.e., a single species, and thus be designated a specific species claim). Alternatively, a claim may encompass two or more of the disclosed embodiments (and thus be designated a generic or genus claim).

MPEP § 809.02(a)

(B) Clearly identify each (or in aggravated cases at least exemplary ones) of the disclosed species, to which claims are to be restricted. The species are preferably identified as the 

MPEP § 806.04(f)

Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.

Opinion

A review of the prosecution of the instant application shows that the examiner issued a restriction requirement on December 30, 2020. Three species were identified by the Office action: I. Claims 1 – 10; II. Claims 11– 6; and III. Claims 17 – 20. The reasons for the groupings is not apparent from the mere copy-pasting of different claim language from each group. Regardless if the species were independent or related as disclosed, the restriction requirement did not adequately explain the mutually exclusive characteristics in accordance with MPEP § 806.04(f). As provided in MPEP 809.02(a), Form Paragraph 8.01, Examiner Note 2, to establish that species are independent or distinct an examiner needs to provide:

…the reason(s) why the species or grouping(s) of species are independent or distinct. See MPEP § 806.04(b), § 806.04(f) and § 806.04(h). For example, insert --the claims to the different species recite the mutually exclusive characteristics of such species--, and provide a description of the mutually exclusive characteristics of each species or grouping of species.

Petitioner’s contention that their disclosed embodiment “would infringe each of claims 1, 11, and 17” is understood as meaning the species identified in the restriction requirement are not different embodiments of the invention, but instead reflect the same embodiment. MPEP § 806.04(e) requires species to refer to different embodiments. The restriction requirement does not establish the identified species are directed to different embodiments of the invention.

The Office action erred, because it failed describe the recited mutually exclusive characteristics of the species, and failed to provide reasons why the particular characteristics of the species are mutually exclusive. Therefore, the Office action failed to establish that the species I, II, and III prima facie case for restriction with respect to MPEP § 806.04(f). 

Petitioner’s contention that claims 1-20 are drawn to the same embodiment of the invention, merely because independent claims can be mapped to figures in the specification is not persuasive. Figure 13A shows an embodiment of annealing without hard mask 164/264 whereas Figure 13B shows an embodiment of annealing with the hard mask layer. Figures 9 – 12 shows an embodiment with a single layer hard mask whereas Figures 18 – 20 shows an embodiment with a dual layer hard mask. Notwithstanding, because the Office action failed to make a prima facie species restriction requirement, the requirement mailed December 20, 2020 is hereby withdrawn. 

The record reveals an ex parte Quayle action mailed October 28, 2021, closing prosecution, and requiring applicant to cancel non-elected claims 11-20. Because the restriction requirement is withdrawn, the ex parte Quayle action’s requirement to cancel claims 11-20 is sua sponte withdrawn. Being the only issue in the ex parte Quayle action, it is hereby vacated and the application will be forwarded to the examiner for further action.

Any questions regarding this decision should be directed to Brett Feeney, Supervisory Patent Examiner, at 571-270-5484.


/JOSEPH THOMAS/                                                                                                                                                                                                        __________________________________
Joseph Thomas, Director
Technology Center 2800

JT/bf/jn